Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 22, 2021

The Court of Appeals hereby passes the following order:

A21A0721. REGINA SMITH et al. v. LANITA HUNT et al.

      This matter involves a contract dispute between Appellant Regina Smith and
Appellee Lanita Hunt concerning ownership of a bar in Macon, Georgia. Appellant
Smith seeks review of an October 2020 order entered by the Superior Court of Bibb
County that, she says, is an interlocutory injunction granting Appellee Hunt the right
to operate and control the bar pending the outcome of the contract action. Appellee
Hunt has moved to dismiss this appeal, arguing that Appellant Smith is merely
appealing the modification of an earlier interlocutory injunction. We agree with
Appellee Hunt, and dismiss this appeal.
      On the same day that she filed her complaint for damages, Appellee Hunt
moved the trial court for a preliminary injunction, asking that Appellant Smith be
enjoined from interfering with the operation of the bar and from entering its premises.
Following a hearing, the Superior Court of Bibb County granted Appellee Hunt’s
motion. In its June 2020 order granting the injunction, the trial court noted that
operation of the business “if not the ownership, has been delivered unto [Appellee]
Hunt in exchange for consideration” and that, until the dispute was resolved by a jury,
the business “should be continued by [Appellee] Hunt as has been the case since
November 16, 2019.”
      Believing that Appellant Smith was continuing to interfere with the operation
of the bar, Appellee Hunt moved the trial court to hold Appellant Smith in contempt.
In October 2020, following a hearing, the trial court denied the motion for contempt
but granted Hunt’s verbal motion to amend the injunction. In relevant part, the trial
court’s October 2020 order authorizes Hunt to secure whatever government-issued
licenses and permits were necessary to operate the bar. Smith filed a notice of appeal
from the October 2020 order.
      As Appellee Hunt correctly points out in her motion, while a party may directly
appeal from an interlocutory injunction, there is no right to a direct appeal following
the modification of an interlocutory injunction. See Jones v. Peach Trader, Inc., 302
Ga. 504, 516 (III) (807 SE2d 840) (2017) (“We again conclude that an order
modifying an interlocutory injunction is not directly appealable under OCGA §
5-6-34 (a) (4).”). Appellant Smith contends that, though the October 2020 order
arose out of the contempt proceedings and is styled as “an order modifying the prior
injunction,” the order is “actually an independent or stand-alone injunction.”
According to Appellant Smith, the October 2020 order granted Appellee Hunt full
injunctive relief and, thus is directly appealable. We disagree. Appellee Hunt’s
request for injunctive relief was granted in its entirety in the June 2020 order. The
June 2020 precludes Appellant Smith from entering the premises and provides that
Appellee Hunt is to continue to operate the bar pending the outcome of the litigation;
in fact, Appellant Smith acknowledged during the contempt hearing that Appellee
Hunt had been “awarded the business and [was] now is in a position where she has
to be the owner of the business and do all the things that she had not done before.”
Because the October 2020 order merely amends the trial court’s earlier interlocutory
injunction, any appeal of the October 2020 order “would have needed to come under
OCGA § 5-6-34 (b)[.]” Jones, 302 Ga. at 516. Because it was not, we lack
jurisdiction to consider the appeal, and it is dismissed. Id.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/22/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                             , Clerk.